            Case 1:20-cv-03010-APM Document 42 Filed 11/17/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA




UNITED STATES OF AMERICA, et al.

                      Plaintiffs,

       v.                                              Civil Action No. 1:20-cv-3010 (APM)


GOOGLE LLC,

                      Defendant.



                    Non-Party Petitioner T-Mobile USA, Inc.’s Motion for
                       Admission Pro Hac Vice of Michael E. Kipling

       Pursuant to Local Civil Rule 83.2(d) of the Rules of the United States District Court for

the District of Columbia, the undersigned as a sponsoring member of the Bar of this Court

respectfully moves for admission and appearance of attorney Michael E. Kipling pro hac vice in

the above-captioned matter as counsel for Non-Party Petitioner T-Mobile USA, Inc.

       This motion is supported by the Declaration of Michael E. Kipling, filed herewith. As set

forth in Mr. Kipling’s declaration, he is admitted, practicing, and a member in good standing of

the State Bar of Washington. This motion is supported and signed by Helgi C. Walker, an active

and sponsoring member of the Bar of this Court.


Dated: November 17, 2020
                                                  /s/ Helgi C. Walker_____________
                                                  Helgi C. Walker, D.C. Bar #454300
                                                  GIBSON, DUNN & CRUTCHER LLP
                                                  1050 Connecticut Avenue, N.W.
                                                  Washington, D.C. 20036
                                                  Telephone: (202) 877-3599
                                                  Facsimile: (202) 530-9595
                                                  HWalker@gibsondunn.com
